Citation Nr: 1137455	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He died on July [redacted], 2007; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In connection with his appeal, the appellant testified before the undersigned Veterans Law Judge via video hearing in June 2011.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

There is competent evidence tending to establish degenerative disc disease of the lumbar spine is related to service for accrued benefit purposes.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is related to service for accrued benefit purposes.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Criteria & Analysis

The Veteran's claim was certified to the Board in February 2007.  The Veteran died in July 2007.  Thus, at the time of the Veteran's death, he had a pending appeal of entitlement to service connection for degenerative disc disease of the lumbar spine.  As a matter of law, however, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Although the Veteran's appeal terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The appellant filed her claim for accrued benefits while her husband's claim was still pending, thus, the Veteran's claim was not finally adjudicated at the time of his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Therefore, while the claim for accrued benefits is separate from the claim and appeal filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and appeal and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. 38 C.F.R. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for arthritis if manifested to a compensable degree within one year following service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon review of the evidence, the Board finds that service connection is warranted for degenerative disc disease of the lumbar spine.  In that regard, the Board notes there is both positive and negative evidence.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In January 2007, the Veteran's private doctor stated that degenerative disc disease of the lumbar spine was caused by or the result of service (50% probability).  In addition, and while the January 2004 VA examiner opined that degenerative disc disease is more than likely a naturally occurring phenomenon that has occurred over time, service-connection has been established for residuals of an in-service low back injury with arthritis.  In addition, and although the 2007 addendum to the 2004 VA opinion notes no aggravation, such does not negate the favorable evidence in regard to direct service connection in this case.  

In this case, there are in-service findings and a competent opinion relating degenerative disc disease of the lumbar spine to service.  The evidence is in a state of relative equipoise, and resolving all doubt in the appellant's favor, a finding of service connection for accrued benefit purposes is supportable.  

The evidence is in favor of the claim.  Consequently the benefit sought on appeal is granted. 



ORDER

Service connection for degenerative disc disease of the lumbar spine is granted for accrued benefit purposes.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


